43 So.3d 194 (2010)
Howard MANCIPE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3484.
District Court of Appeal of Florida, Fourth District.
September 16, 2010.
Richard P. Lawson of Gardner, Brewer, Martinez-Monfort, P.A., Tampa, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
*195 PER CURIAM.
The trial court's order denying appellant's Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence is reversed. Under section 948.03(5), Florida Statutes (1993), the one-year term of incarceration is illegal as a period of incarceration imposed as a condition of community control "shall not exceed 364 days." The illegal sentence in this case is not moot. See 8 U.S.C. § 1101(a)(43)(F); 8 U.S.C. § 1101(a)(43)(G). The trial court shall correct the community control and probation orders accordingly.
Reversed and Remanded.
STEVENSON, DAMOORGIAN and GERBER, JJ., concur.